EATON VANCE ARIZONA MUNICIPAL INCOME FUND EATON VANCE CONNECTICUT MUNICIPAL INCOME FUND EATON VANCE MICHIGAN MUNICIPAL INCOME FUND EATON VANCE MINNESOTA MUNICIPAL INCOME FUND EATON VANCE NEW JERSEY MUNICIPAL INCOME FUND EATON VANCE PENNSYLVANIA MUNICIPAL INCOME FUND Supplement to Prospectus dated December 1, 2010 as revised February 17, 2011 EATON VANCE ALABAMA MUNICIPAL INCOME FUND EATON VANCE ARKANSAS MUNICIPAL INCOME FUND EATON VANCE GEORGIA MUNICIPAL INCOME FUND EATON VANCE KENTUCKY MUNICIPAL INCOME FUND EATON VANCE MARYLAND MUNICIPAL INCOME FUND EATON VANCE MISSOURI MUNICIPAL INCOME FUND EATON VANCE NORTH CAROLINA MUNICIPAL INCOME FUND EATON VANCE OREGON MUNICIPAL INCOME FUND EATON VANCE SOUTH CAROLINA MUNICIPAL INCOME FUND EATON VANCE TENNESSEE MUNICIPAL INCOME FUND EATON VANCE VIRGINIA MUNICIPAL INCOME FUND Supplement to Prospectus dated January 1, 2011 as revised February 17, 2011 EATON VANCE CALIFORNIA MUNICIPAL INCOME FUND EATON VANCE MASSACHUSETTS MUNICIPAL INCOME FUND EATON VANCE NATIONAL MUNICIPAL INCOME FUND EATON VANCE NEW YORK MUNICIPAL INCOME FUND EATON VANCE OHIO MUNICIPAL INCOME FUND EATON VANCE RHODE ISLAND MUNICIPAL INCOME FUND Supplement to Prospectus dated February 1, 2011 EATON VANCE BUILD AMERICA BOND FUND Supplement to Prospectus dated March 1, 2011 EATON VANCE HIGH YIELD MUNICIPAL INCOME FUND Supplement to Prospectus dated June 1, 2010 as revised February 17, 2011 1. The following replaces the sales charge schedule under "Class A Front-End Sales Charge." in "Sales Charges": Sales Charge* Sales Charge* Dealer Commission as Percentage of as Percentage of Net as Percentage of Amount of Purchase Offering Price Amount Invested Offering Price Less than $50,000 4.75% 4.99% 4.00% $50,000 but less than $100,000 4.50% 4.71% 3.75% $100,000 but less than $250,000 3.75% 3.90% 3.00% $250,000 but less than $500,000 3.00% 3.09% 2.50% $500,000 but less than $1,000,000 2.00% 2.04% 1.75% $1,000,000 or more 0.00** 0.00** 0.75% * Because the offering price per share is rounded to two decimal places, the actual sales charge you pay on a purchase of Class A shares may be more or less than your total purchase amount multiplied by the applicable sales charge percentage. **No sales charge is payable at the time of purchase on investments of $1 million or more. A CDSC of 1.00% will be imposed on such investments (as described below) in the event of redemptions within 18 months of purchase. May 4, 2011 5109-5/11 COMBPROSPS
